        Case: 1:19-cv-02767 Document #: 24 Filed: 10/28/19 Page 1 of 9 PageID #:99




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Jorge Arturo Flores Pulido, Daniel Ceja and
Angel Eduardo Flores Pulido on behalf of
themselves and others similarly situated,

                                          Plaintiffs, Case No. 19 CV 2767

   v.
                                                    Judge Robert W. Gettleman
Francisco Jimenez, Fabiola Alcasar Cisneros,
Jimenez & Sons Landscaping, Inc.,

                                     Defendants.

  DEFENDANTS’ RULE 12(b)(6) MOTION TO DISMISS PORTIONS OF THE FIRST
                        AMENDED COMPLAINT

         NOW COME Defendants, FRANCISCO JIMENEZ, FABIOLA ALCASAR CISNEROS,

JIMENEZ & SONS LANDSCAPING, INC., by and through their attorneys, DONALD S.

ROTHSCHILD and BRIAN M. DOUGHERTY, and for their RULE 12(b)(6) MOTION TO

DISMISS PORTIONS OF THE FIRST AMENDED COMPLAINT, state as follows:

                                     I.        INTRODUCTION

         Plaintiffs filed a class and collective action complaint alleging violations of the

Racketeering Influenced and Corrupt Organizations Act (“RICO”), the Fair Labor Standards Act

of 1938 (“FLSA”), the Trafficking Victims Protection Act (“TVPA”), the Illinois Minimum

Wage (“IMWL”), the Illinois Wage Payment and Collection Act (“IWPCA”), and finally a claim

for breach of contract.

         Plaintiffs were H-2B workers who came from Mexico to work at Defendant Jimenez &

Son Landscaping, Inc. (“Jimenez”), a landscaping company. Defendant Francisco Jimenez

(“Francisco”) is the owner and President, and Fabiola Alcasar Cisneros (“Cisneros”) is a Jimenez



                                                    1
     Case: 1:19-cv-02767 Document #: 24 Filed: 10/28/19 Page 2 of 9 PageID #:100




employee. Plaintiffs claim that Defendants violated various federal and Illinois state laws in

their employment, specifically, that they were not paid the proper wages, they were not

reimbursed for certain expenses, and were forced to work under some threatening working

conditions.

           Defendants responded to the initial complaint by filing a Rule 12(b)(6) motion to dismiss,

which it withdrew since Plaintiffs agreed to file an amended complaint, which they did, albeit

tardily.

           As will be shown, certain counts and Defendants must be dismissed from the First

Amended Complaint (“Amd. Compl.”) since the allegations are still woefully inadequate under

Rules 8 and 9(b).

                                 II.    RULE 12(b)(6) STANDARD

           The test under Rule 12(b)(6) is well established. “A motion to dismiss under Rule

12(b)(6) challenges a complaint for failure to state a claim on which relief may be granted.” Cho

v. Maru Rest., Inc., 194 F. Supp. 3d 700, 702 (N.D. Ill. 2016). “In ruling on a Rule 12(b)(6)

motion, the court accepts as true all well-pleaded facts in the plaintiff’s complaint and draws all

reasonable inferences from those facts in the plaintiff’s favor.” Id. “To survive a Rule 12(b)(6)

motion, the complaint must not only provide the defendant with fair notice of a claim’s basis but

must also establish that the requested relief is plausible on its face.” Id., citing Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “The

allegations in the complaint must be ‘enough to raise a right to relief above the speculative

level.’ ” Cho, 194 F. Supp. 3d at 702, quoting Twombly, 550 U.S. at 555. “At the same time, the

plaintiff need not plead legal theories; it is the facts that count.” Cho, 194 F. Supp. 3d at 702,

citing Hatmaker v. Mem'l Med. Ctr., 619 F.3d 741, 743 (7th Cir. 2010).



                                                   2
    Case: 1:19-cv-02767 Document #: 24 Filed: 10/28/19 Page 3 of 9 PageID #:101




                                       III.    ARGUMENT

       A.      Counts I and II fail to adequately allege viable RICO claims

       Plaintiffs’ claims under RICO in Count I are conclusory and vague averments, which

attempt to lump all three defendants as participants in some fraudulent scheme.

       In order to satisfy the requirements of Section 1962(c), a complaint must contain

allegations of (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.

Lachmund v. ADM Investor Services, Inc., 191 F.3d 777, 782, 784 (7th Cir. 1999).

“Racketeering activity” under RICO consists of a list of enumerated crimes. 18 U.S.C. §1961(1).

The Federal Rules of Civil Procedure require that “a party must state with particularity the

circumstances constituting fraud ...” Fed. R. Civ. P. 9(b) (emphasis added); see also Lachmund,

191 F.3d at 782, 783-84 (7th Cir. 1999) (affirming dismissal of RICO and fraud claims for

failure to specify sufficient facts). Courts have consistently held RICO claims to higher

standards under Rule 9(b). R.E. Davis Chemical Corp. v. Nalco Chemical Corp., 720 F. Supp.

2d 1499, 1516 (N.D. Ill. 1990). “The complaint must be specific with respect to the time, place,

and content of the alleged false representations, the method by which the misrepresentations

were communicated, and the identities of the parties to those misrepresentations.” Lachmund,

191 F.3d at 784 (emphasis added).

       The Complaint’s general allegations lumping together all of the defendants are

insufficient under Rule 9(b). Vicom, Inc. v. Harbridge Merch. Services, Inc., 20 F.3d 771, 777-

78 (7th Cir. 1994). “Where multiple defendants are asked to respond to allegations of fraud, the

complaint should inform each defendant of the nature of his alleged participation in the fraud.”

DiVittorio v. Equidyne Extractive Indus., Inc., 822 F.2d 1242, 1247 (2d Cir. 1987). Allegations




                                                  3
    Case: 1:19-cv-02767 Document #: 24 Filed: 10/28/19 Page 4 of 9 PageID #:102




against multiple defendants “lumped together” for pleading purposes are insufficient. Sears v.

Likens, 912 F.2d 889, 893 (7th Cir. 1990).

          1.     Plaintiffs fail to plead “conduct” against Defendant Cisneros

          In order to satisfy the “conduct” element of § 1962(c), a plaintiff must allege that the

defendant “participated in the operation or management of the enterprise itself,” and that the

defendant played “some part in directing the enterprise’s affairs.” Goren v. New Vision Intern.,

Inc., 156 F.3d 721, 727 (7th Cir. 1998), quoting Reves v. Ernst & Young, 507 U.S. 170, 179

(1993).

          There are no specific allegations that Cisneros participated in the operation and

management of the enterprise, (Amd. Compl. ¶ 93), as opposed to assisting the other Defendants

in contacting and contracting with Plaintiffs and other unknown persons. (Amd. Compl. ¶ 17).

“It is not enough … for a plaintiff simply to allege the [the “conduct” requirement] in boilerplate

fashion[.]” Goren, 156 F.3d at 727. There must be “sufficient facts in support” of this element.

Id. Accordingly, Cisneros must be dismissed from Count I.

          2.     Plaintiffs fail to plead the existence of a RICO “enterprise”

          A plaintiff asserting a RICO claim is required to plead the conduct of an “enterprise”

through a pattern of racketeering activity. Morgan v. Bank of Waukegan, 804 F.2d 970, 973 (7th

Cir. 1986); Jennings v. Emry, 910 F.2d 1434, 1439-40 (7th Cir. 1990). An enterprise must have

structure, including an organization amenable to hierarchical or consensual decision-making, and

its goals must be separate from the underlying predicate acts. Richmond v. Nationwide Cassel

L.P., 52 F.3d 640, 645 (7th Cir. 1995). However, “[a] firm and its employees, or a parent and its

subsidiaries, are not an enterprise separate from the firm itself.” Bachman v. Bear, Stears & Co.,

Inc., 178 F.3d 930, 932 (7th Cir. 1999).



                                                    4
       Case: 1:19-cv-02767 Document #: 24 Filed: 10/28/19 Page 5 of 9 PageID #:103




         The Amended Complaint still alleges that Defendant Francisco is the owner and

President of Defendant Jimenez, an Illinois-based corporation, who controlled the oversight of

the business operations, including employee hiring, firing, and other terms and conditions of

Plaintiffs’ employment. (Amd. Compl. ¶¶ 11, 13). Additionally, Defendant Cisneros assisted

Francisco and Jimenez in contracting with Plaintiffs to work for Jimenez. (Amd. Compl. ¶ 17).

Plaintiffs claim that all of the Defendants jointly employed them. (Amd. Compl. ¶¶ 18-21).

Critically, Plaintiffs allege that Jimenez is an enterprise and that Defendants (presumably the

individual Defendants) “are employed by or associated with the enterprise.” ( Amd. Compl. ¶

92).

         In Bachman, the alleged RICO enterprise consisted of the plaintiff’s employer’s CEO, the

CEO of the controlling shareholder, and Bear, Stearns. Bachman, 178 F.3d at 932. In the

Seventh Circuit’s analysis, it intentionally omitted referencing the four other corporations since

those corporations employed the two CEO’s and adding them would “add nothing” to the RICO

enterprise analysis since the firm and its employees are not an enterprise separate from the firm.

Id.

         Similarly, Francisco and Cisneros were all employed by Jimenez and jointly employed

the Plaintiffs, according to the Amended Complaint. (Compl. ¶¶ 11, 13, 17, 92). There are no

allegations showing that the employees are separate from Jimenez. All that can be shown is that

possibly a conspiracy existed, but not every intra-corporate conspiracy is a RICO violation.

Bachman, 178 F.3d at 932. Accordingly, there is no enterprise adequately alleged under Count I.

         3.     Plaintiffs fail to plead a “pattern of racketeering activity” with particularity

         The Amended Complaint fails to identify any specific facts regarding any of the

Defendants participation in two or more predicate acts under RICO. The visa fraud allegations



                                                 5
    Case: 1:19-cv-02767 Document #: 24 Filed: 10/28/19 Page 6 of 9 PageID #:104




(Amd. Compl. ¶¶ 53, 54, 94, 96), the Fraud in Foreign Labor Contracting allegations (Amd.

Compl. ¶ 61), and the mail and wire fraud allegations (Amd. Compl. ¶¶ 59, 60, 62, 94, 96) are

conclusory and non-specific. Goren, 156 F.3d at 729. The Amended Complaint merely alleges

that the Defendants used the mail and wires to make false representations to the U.S. Department

of Labor that they would pay certain wages, which caused visas to be issued to Plaintiffs. (Amd.

Compl. ¶ 96). This general allegation does not contain the level of specificity required by Rule

9(b) which would inform each defendant of the nature of its alleged participation in the fraud.

Goren, 156 F.3d at 730. Thus, Count I should be dismissed.

       4.      Plaintiffs have not adequately alleged a RICO conspiracy

       In order to state a viable claim under § 1962(d), Plaintiffs must allege (1) that each

defendant agreed to maintain an interest in or control of an enterprise or to participate in the

affairs of an enterprise through a pattern of racketeering activity and (2) that each defendant

further agreed that someone would commit at least two predicate acts to accomplish those goals.

Goren, 156 F.3d at 732.

       Count II fails to allege any facts indicating an agreement by Defendants Francisco and

Cisneros as to which roles they would play in the enterprise. Thus, no agreement has been

adequately alleged by which Defendants Francisco and Cisneros agreed to participate in the

management and affairs of Jimenez. Goren, 156 F.3d at 732. Count II also fails to allege with

specificity an agreement by Defendants Francisco and Cisneros to the commission of at least two

predicate acts. Id. Accordingly, Count II fails to meet the stringent requirements of § 1962(d)

and must be dismissed.




                                                  6
     Case: 1:19-cv-02767 Document #: 24 Filed: 10/28/19 Page 7 of 9 PageID #:105




        B.      Cisneros must be dismissed from Counts III, VI, and VII

        Plaintiffs seek to hold Ciseros personally liable under the FLSA, IMWL, and the IWPCA.

All attempts at this fail.

        The FLSA defines “employer” to include, in relevant part, “any person acting directly or

indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). Both

the IMWL and IWPCA define “employer” to include, in relevant part, “any person or group of

persons acting directly or indirectly in the interest of an employer in relation to an employee.”

820 ILCS 105/3(c); 820 ILCS 115/2. The IWPCA further provides that “[a]ny officers of a

corporation or agents of an employer who knowingly permit such employer to violate the

provisions of this Act shall be deemed to be the employers of the employees of the corporation.”

820 ILCS 115/13.

        The allegations against Cisneros only claim that he assisted Francisco in contracting

Plaintiffs to work for Jimenez. (Amd. Compl. ¶ 17). In Bohr v. Corrigan Moving Sys., No. 09 C

4281, 2009 WL 3517748, at *1 (N.D. Ill. Oct. 29, 2009), the district court similarly dismissed

conclusory allegations under the FLSA, IMWL, and IWPCA. There are also no allegations that

Cisneros worked for Jimenez in a decision-making capacity and knowingly permitted the alleged

violations of the IWPCA. These allegations are insufficient, even if proven true, to implicate

Cisneros as an employer under the IWPCA separately. See Ziccarelli v. Phillips, No. 12 CV

9602, 2013 WL 5387864, at *11–12 (N.D. Ill. Sept. 25, 2013). Accordingly, Cisneros must be

dismissed from Counts III, VI, and VII.

        C.      Francisco and Cisneros must be dismissed from Count VIII

        The required elements of a breach of contract claim in Illinois are the standard common

law elements: “(1) offer and acceptance, (2) consideration, (3) definite and certain terms, (4)



                                                 7
    Case: 1:19-cv-02767 Document #: 24 Filed: 10/28/19 Page 8 of 9 PageID #:106




performance by plaintiff of all required conditions, (5) breach, and (6) damages.” Assoc. Benefit

Serv., Inc. v. Caremark RX, Inc., 493 F.3d 841, 849 (7th Cir. 2007), quoting MC Baldwin Fin.

Co. v. DiMaggio, Rosario & Veraja, LLC, 364 Ill. App. 3d 6, 14 (1st Dist. 2006).

       There are no allegations that the Plaintiffs had a contractual relationship with Francisco

or Cisneros; the allegations simply point to a contract with Jimenez. (Amd. Compl. ¶ 117).

Thus, Francisco and Cisneros must be dismissed from Count VIII.

       D.         Plaintiffs should not be allowed to re-plead

       “District courts may deny leave to amend when such amendment would be futile.” Loja

v. Main St. Acquisition Corp., 906 F.3d 680, 684-85 (7th Cir. 2018). The prior Rule 12(b)(6)

motion to dismiss set forth what deficiencies existed. This is the second complaint filed by

Plaintiffs and it still suffers from some of the identical deficiencies as the initial complaint. The

only major difference is that the Amended Complaint alleges that Plaintiffs worked over 40

hours in certain weeks. It is clear that granting another opportunity to amend would be futile and

leave to do so should be denied.

       WHEREFORE, Defendants, FRANCISCO JIMENEZ, FABIOLA ALCASAR

CISNEROS, JIMENEZ & SONS LANDSCAPING, INC., respectfully request that this Court

enter an order:

       a.         dismissing Counts I and II with prejudice;

       b.         dismissing Defendant Fabiola Alcasar Cisneros from Counts III, VI, VII, and VIII

with prejudice;

       c.         dismissing Defendant Francisco Jimenez from Count VIII with prejudice; and

       d.         awarding all other relief this Court deems equitable and just.




                                                   8
    Case: 1:19-cv-02767 Document #: 24 Filed: 10/28/19 Page 9 of 9 PageID #:107




                                            Respectfully submitted,

                                            FRANCISCO JIMENEZ, FABIOLA
                                            ALCASAR CISNEROS, JIMENEZ &
                                            SONS LANDSCAPING, INC.,

                                            By: /s/ Donald S. Rothschild
                                                   One of Their Attorneys


Donald S. Rothschild
dsr@gsrnh.com
Brian M. Dougherty
bmd@gsrnh.com
Goldstine, Skrodzki, Russian,
Nemec and Hoff, Ltd.
835 McClintock Drive, Second Floor
Burr Ridge, IL 60527
Telephone: (630) 655-6000
Facsimile: (630) 655-9808




                                        9
